Foote, J. (dissenting):
■ Plaintiff is the beneficiary under an accident insurance policy issued by defendant to George P. Rider, who was her son. On February 12, 1916, Rider died at Leadville, Col., as the result of a gunshot wound received at the hands of Edward H. Sackett. Defendant concedes its liability to the extent of $750 and interest. Plaintiff has recovered $7,500 and interest.
The sole question here is whether a recovery for the latter amount is permissible under the policy and the admitted facts.
The policy insured against the “ effects of bodily injury *45caused solely by external, violent and accidental means,” and for death so caused the beneficiary is entitled to receive $7,500, unless she is limited to ten per cent thereof by a clause in the policy from which I quote the part applicable: “ In case of injury, fatal or otherwise, * * * intentionally inflicted upon the insured by himself or by any other person (assaults committed for the sole purpose of burglary or robbery excepted), or received by the insured while insane, or inflicted by the insured upon himself while insane * * * then in all such cases * * * the limit of the company’s liability shall be one-tenth the amount which would otherwise be payable under this policy.”
Plaintiff alleges in her complaint that Sackett at the time he shot Rider “ was insane, and in such a diseased and deranged condition of mind as to render him incapable of distinguishing between right and wrong in relation to said act,” etc. Defendant did not seriously question at the trial that Sackett’s mind had become unbalanced and that he was so far insane as not to appreciate that his act was morally wrong. The question contested and finally left to the jury was whether he had sufficient sanity to appreciate the nature of his act so as to intend it and its consequence within the meaning of the policy.
Defendant now contends that the trial court should have directed a verdict in its favor because there was no sufficient evidence to support the jury’s finding upon this question. The opinion evidence of the experts taken alone would perhaps require a verdict for defendant because they considered Sackett competent to understand the nature and effect of his act but not that it was morally wrong.
Insanity to this extent only would not justify a finding that his act was not intentional within the meaning of the policy. (Van Zandt v. Mut. Ben. Life Ins. Co., 55 N. Y. 169.) But there was other evidence before the jury consisting, in the main, of Sackett’s acts and conduct both before and after the shooting upon which the trial court properly permitted the jury to form their own opinion. The trial court did not rule that the jury could find the shooting unintentional from the fact alone that Sackett was unable to distinguish between right and wrong. The general purport of the charge is indicated by the following extract: “ If Sackett did not at the *46time of the homicide possess the mental capacity to know the nature and quality of the act he was committing, if he did not act consciously and voluntarily, and if his mind was so diseased that it had ceased to control his action, then there was no intentional injury within the meaning of the policy.”
This, I think, was a clear and correct statement of the law. It could not have left the jury under the impression that they could find the shooting unintentional because Sackett may not have considered it morally wrong.
In view of the charge of the court taken as a whole, I think there was no error requiring a reversal pointed out in the exceptions to the charge or to the refusals to charge- upon - defendant’s requests. Nor do I think the verdict should be set aside upon the weight of the evidence.
The judgment and order should be affirmed, with costs.
Judgment and order reversed and judgment directed for the plaintiff upon the defendant’s motion made at the trial for $750, with interest thereon from the 11th day of March, 1916, with costs of" this appeal to defendant.